t c memo united_states tax_court vincente ocampo junior a k a vincente ocampo and illianet padilla a k a ilianet ocampo petitioners v commissioner of internal revenue respondent docket no filed date in and p-h operated a landscaping business as a sole_proprietorship ps reported gross_receipts from and claimed deductions for expenses_incurred by the landscaping business on their and joint federal_income_tax returns ps filed those tax returns untimely and r audited them on the basis of a bank_deposits analysis r determined that ps had received but failed to report additional business income and other income r also disallowed for lack of substantiation many of ps’ claimed business_expense deductions including portions of their deductions for car and truck interest and other expenses r determined for each tax_year a deficiency in income_tax an sec_6651 addition_to_tax and an sec_6662 accuracy-related_penalty held ps established by a preponderance_of_the_evidence that some of the unreported deposits consisted of nontaxable transfers and loan proceeds and that some of the alleged unreported income r determined resulted from computational errors in the bank_deposits analysis ps failed to establish that the balance of the determined unreported income was nontaxable or resulted from computational errors held further with the exception of depreciation allowable for two vehicles used in p-h’s business ps failed to adequately substantiate car and truck expenses in excess of the amounts r has already allowed ps further failed to adequately substantiate interest or other business_expenses in excess of the amounts r has already allowed held further ps are liable for the sec_6662 accuracy- related penalty for the tax_year vincente ocampo junior a k a vincente ocampo and illianet padilla a k a ilianet ocampo pro sese michael k park and casinova henderson for respondent memorandum findings_of_fact and opinion wherry judge for petitioners’ and taxable years respondent determined deficiencies in income_tax sec_6651 additions to tax and sec_6662 accuracy-related_penalties as follows unless otherwise indicated all section references are to the internal_revenue_code_of_1986 code as amended and in effect for the years at issue and all rule references are to the tax_court rules_of_practice and procedure we round all amounts to the nearest dollar year deficiency dollar_figure big_number addition_to_tax sec_6651 dollar_figure big_number penalty sec_6662 dollar_figure big_number after the filing of a first stipulation of facts and a stipulation of settled issues the facts of which are agreed to by the parties and incorporated herein by this reference the issues remaining for decision are in the stipulation of settled issues petitioners conceded that they are not entitled to deduct the dollar_figure of gift incentives expense claimed on schedule c profit or loss from business of their jointly filed form_1040 u s individual_income_tax_return respondent conceded that petitioners are entitled to deduct on schedule c dollar_figure of check cashing fees for respondent conceded that for petitioners are entitled to deduct on schedule c other expenses of dollar_figure in addition to the dollar_figure respondent allowed on audit for a total allowed deduction of dollar_figure petitioners conceded that they are not entitled to the dollar_figure net_operating_loss carryforward claimed on their form_1040 respondent conceded that for petitioners are entitled to cost_of_goods_sold of dollar_figure which is the amount claimed on their schedule c respondent conceded that for petitioners are entitled to cost_of_goods_sold of dollar_figure which exceeds by dollar_figure the amount reported on their schedule c petitioners conceded that for they erroneously reported on schedule e supplemental income and loss a dollar_figure net_loss respondent conceded that for petitioners do not have qualified_dividend_income of dollar_figure petitioners conceded that they are liable for the sec_6651 additions to tax for failure to timely file their federal_income_tax returns for and and petitioners conceded that they are liable for the sec_6662 accuracy-related_penalty for to the extent these stipulated concessions fully resolve previously disputed issues we will not further address them whether for each tax_year at issue petitioners received but failed to report additional gross_receipts from mr ocampo’s landscaping business ocampo’s landscaping and other income whether for each tax_year at issue petitioners are entitled to deduct other expenses of ocampo’s landscaping in excess of the amounts respondent has already allowed whether for each tax_year at issue petitioners are entitled to deduct car and truck expenses in excess of the amounts respondent has already allowed and whether for petitioners are liable for the sec_6662 accuracy- related penalty findings_of_fact during and vincente ocampo junior also known as vincente ocampo owned and operated a gardening and landscaping business as a sole_proprietorship petitioners’ joint and federal_income_tax returns identify the business as ocampo’s landscaping and report its address as petitioners’ home address mr ocampo’s wife illianet padilla also known as ilianet ocampo was employed as an x-ray technician by the university of for clarity the court will refer to her as ms padilla throughout thi sec_3 opinion california los angeles ucla during and mr ocampo and ms padilla lived in california when they filed their petition i ocampo’s landscaping during and ocampo’s landscaping performed high-end landscaping work and also provided regular landscaping maintenance for some of its clients ocampo’s landscaping’s projects often involved masonry such as for fire pits as well as the installation of outdoor lighting and speakers and built-in barbeque grills approximately -90 of its business consisted of large projects at high-end homes its aggregate fees for these projects ranged from about dollar_figure to dollar_figure its clients typically paid_by check not in cash on date mr ocampo established a business checking account for ocampo’s landscaping at washington mutual bank which was later acquired by chase bank wamu account both before he established that account and afterward mr ocampo sometimes cashed at sanchez meat market market checks he received from clients as payment for landscaping services the years at issue were a financially difficult period for ocampo’s landscaping because the wamu account balance was often low the bank would sometimes wait seven or eight days before making the funds from a deposited check available mr ocampo viewed the market as a quick bank from which he could in exchange for a fee obtain the funds from a check immediately rather than depositing the check into the wamu account and waiting after cashing a check at the market mr ocampo would use the cash to purchase materials to pay workers who helped him and or to pay himself by depositing some of the cash into his and ms padilla’s joint checking account at university credit_union ucu account after establishing the wamu account mr ocampo regularly wrote checks to his wife from that account and she deposited them into the ucu account to be used for petitioners’ personal expenses at a time not established in the record mr ocampo performed landscaping services for ms padilla’s brother hector padilla at a single-family home on flicker way in los angeles that mr padilla had purchased in date with the initial intention of redeveloping and then reselling it messrs ocampo and padilla did not enter into a written_agreement at the outset instead mr ocampo simply began doing work and his final bill to mr padilla for labor and materials was dollar_figure mr padilla was unable to sell the property and in his words ran into money problems he temporarily moved into the house but by the time of trial was renting it out and living elsewhere although mr padilla signed a promissory note obliging himself to make monthly payments of principal and interest to mr ocampo for his work he had made no payments as of the date of trial date ii home mortgages during and petitioners owned their primary residence subject_to three mortgages as reported to them on forms mortgage interest statement they paid mortgage interest on those loans to the following mortgage servicers in the following amounts account no account no account no total payee amount payee dollar_figure aurora year nat’l city mortg loan servs aurora big_number aurora pnc mortg servs inc amount dollar_figure dollar_figure big_number big_number payee amount dollar_figure jp morgan chase bank n a big_number chase home finance llc loan account no was a home equity line of credit chase heloc petitioners applied for the chase heloc on date and were approved for an initial_amount of dollar_figure they used dollar_figure from the chase heloc to pay off a mortgage with world savings loan as of january petitioners’ outstanding principal balance on the chase heloc was dollar_figure as a result of cash advances petitioners took and checks they wrote to third parties throughout their balance on the chase heloc rose to dollar_figure as of date from date through date their balance remained dollar_figure because they made interest-only payments and took no further advances the record does not disclose any changes in the chase heloc’s principal balance after date it is also silent as to the initiation dates and principal balances during the years at issue of petitioners’ other two mortgages and the purpose s for which petitioners used the funds borrowed via the chase heloc and the other mortgages iii business vehicles during and mr ocampo used at least three trucks in his business a chevy cheyenne a ford f250 and a ford f250 mr ocampo purchased the ford f250 from a previous owner for dollar_figure on date he acquired the ford f250 new on date for dollar_figure using a car loan from chase the promissory note and the security_agreement with chase stated an annual interest rate of indicated that mr ocampo would use the truck for personal rather than business purposes and called for monthly installments of dollar_figure on the ninth day of each month with the final installment due_date petitioners’ wamu and ucu account records for the years at issue reflect the following payments to chase auto finance date amount dollar_figure big_number account ucu ucu ucu ucu ucu wamu wamu wamu wamu wamu wamu wamu wamu wamu wamu wamu wamu wamu wamu wamu wamu iv tax reporting petitioners filed joint federal_income_tax returns for and on date both returns were filed late a mortgage interest on schedules a itemized_deductions petitioners claimed deductions for home mortgage interest of dollar_figure for and dollar_figure for on forms expenses for business use of your home they reported deductible mortgage interest of dollar_figure for and dollar_figure for and computed the business percentage a sec_28 for both years as a result of this computation of the aggregate dollar_figure of expenses for business use of their home for which petitioners claimed a deduction on their schedule c dollar_figure consisted of home mortgage interest of the aggregate dollar_figure of expenses for business use of their home for which petitioners claimed a deduction on their schedule c dollar_figure consisted of home mortgage interest hence on schedules a and c petitioners deducted aggregate mortgage interest_expense of dollar_figure for and dollar_figure for with their form_8829 petitioners provided a supporting statement indicating that they had computed total deductible mortgage interest as the sum of dollar_figure paid to jpmorgan chase which was the amount reported on form_1098 for the chase heloc dollar_figure paid to aurora which was the amount reported on form_1098 for the aurora mortgage and dollar_figure paid on a heloc apparently a second one which was less than the dollar_figure reported by national city mortgage services on petitioners’ third form_1098 with their form_8829 petitioners provided a supporting statement indicating that they had computed deductible mortgage interest as equal to the sum of dollar_figure of interest_paid on the aurora mortgage--more than the dollar_figure reported to them by aurora on form 1098--and zero interest_paid to jpmorgan chase even though chase home finance llc reported receiving dollar_figure of mortgage interest in on form_1098 the statement does not include petitioners’ third mortgage b gross_income among other items petitioners reported the following income on their and form sec_1040 income wages salaries tips etc taxable interest business income dollar_figure big_number dollar_figure big_number the amounts petitioners reported as wage income match the amounts ucla reported having paid ms padilla on forms w-2 wage and tax statement bank records for the ucu account reflect that ucu paid petitioners interest of dollar_figure during and dollar_figure during on their schedules c for ocampo’s landscaping petitioners reported gross_receipts of dollar_figure for and dollar_figure for c business_expenses on their schedules c petitioners claimed deductions for among others the following expenses expense car and truck other additional auto additional supplies bank service charges cell phone sprint dollar_figure dollar_figure big_number big_number -0- -0- big_number big_number -0- computer internet dues subscriptions fees gifts incentives interest janitorial expense miscellaneous office supplies outside services parking payroll expense postage and delivery printing reproduction professional fees rubbish removal telephone tools equipment uniforms protective clothing big_number -0- big_number -0- -0- -0- big_number -0- -0- big_number -0- -0- big_number -0- big_number -0- big_number big_number big_number -0- petitioners did not separately claim depreciation for either year on their schedule c part iv multiple auto statement petitioners reported using five vehicles for ocampo’s landscaping as follows date placed_in_service business miles commuting miles personal miles veh big_number -0- -0- veh big_number -0- -0- veh big_number -0- -0- veh big_number -0- -0- veh big_number -0- big_number on their schedule c part iv multiple auto statement petitioners again reported using five vehicles for ocampo’s landscaping as follows date placed_in_service business miles commuting miles personal miles veh big_number -0- -0- veh big_number -0- -0- veh big_number -0- -0- veh big_number -0- -0- veh big_number -0- big_number on neither tax_return did petitioners report having placed a vehicle in service on or after date the date on which mr ocampo purchased the ford f250 v return examination internal_revenue_service irs revenue_agent dominique franks ra franks who holds a bachelor’s degree in business administration business and accounting and a master’s degree in business administration and accounting examined petitioners’ and federal_income_tax returns on july respondent mailed petitioners a notice_of_deficiency for their and tax years determining deficiencies additions to tax and penalties as noted above a bank_deposits analysis as part of her examination on the basis of records obtained via subpoena from wamu ucu and the market ra franks prepared summaries and analyses of petitioners’ bank_deposits and of checks cashed at the market a examiner’s computations for ra franks classified as taxable all checks deposited into the wamu account with the exception of a dollar_figure refund from at t deposited date she computed total wamu deposits during of dollar_figure computed the sum of all checks deposited in but dated for and ostensibly constructively received by petitioners in as dollar_figure then added the two amounts to reach net taxable deposits into the wamu account of dollar_figure she in disputing respondent’s determinations of unreported income for both tax years petitioners allege that ra franks made computational errors in the bank_deposits analysis and some deposits she classified as taxable were in fact nontaxable the court has examined both petitioners’ bank account records and the bank_deposits analysis and has identified computational and transcription errors as well as apparently inadvertent omissions we address these factual findings here did not subtract the amount of the at t refund she had herself classified as nontaxable after analyzing and classifying the deposits into the ucu account ra franks computed total deposits and interest of dollar_figure from which she debited dollar_figure of nontaxable transfers leaving net taxable deposits of dollar_figure ra franks computed petitioners’ total taxable deposits into their two accounts as dollar_figure she then added dollar_figure the approximate amount of federal tax withheld from ms padilla’s wages to reach total net taxable deposits of dollar_figure ra franks computed the total amount of checks cashed at the market during as dollar_figure then debited the sum of two checks petitioners received as reimbursements to reach a net taxable_amount of dollar_figure she computed petitioners’ unreported schedule c gross_receipts and other income as respectively dollar_figure and dollar_figure consistent with ra franks’ computations in ms padilla’s form_w-2 which petitioners filed with their return reflects withholding amounts of dollar_figure for federal_income_tax dollar_figure for social_security_tax and dollar_figure for medicare_tax for total federal tax withheld of dollar_figure also reflected on the form_w-2 was california state_income_tax withholding of dollar_figure which ra franks was aware of but elected not to consider or adjust for on another page of her workpaper ra franks appears to have mistakenly replaced the total for checks cashed at the market dollar_figure with dollar_figure the total deposits into the wamu account in computing net taxable including the continued the notice_of_deficiency respondent determined that for petitioners had received but failed to report additional business gross_receipts of dollar_figure and other income of dollar_figure b correct computations in computing net taxable deposits into the wamu account ra franks failed to reduce total deposits by the dollar_figure at t refund had she done so she would have computed net taxable deposits into that account as dollar_figure otherwise petitioners’ wamu account records and the records supplied by the market in response to ra franks’ subpoena align with her computations and conclusions considered alongside these other records however petitioners’ ucu account records and ra franks’ workpapers reflect that ra franks should have computed their net taxable deposits for that account as follows continued checks cashed of dollar_figure resulting in an incorrect total potential unreported income for of dollar_figure in computing the actual unreported income it appears that ra franks corrected this mistake and the unreported income determined in the notice_of_deficiency matches the corrected computation described in the text spreadsheets reflecting the court’s classification of deposits and computations for the ucu account are attached as appendixes items cash interest nontaxable transfers refunds etc schedule c gross_receipts unknown wages total net taxable deposits amount dollar_figure big_number big_number big_number big_number big_number big_number ra franks classified all cash deposits as gross_receipts of ocampo’s landscaping petitioners contend that these deposits consisted of cash obtained by cashing checks at the market and that if the amounts of checks cashed at the market are included in their income then these deposits should be treated as nontaxable transfers we list cash deposits separately because of this dispute as to their classification ra franks’ workpapers describe several deposits as missing or unable to locate and although she did not expressly classify these deposits as taxable she did not debit them from total deposits in computing net taxable deposits petitioners’ wamu account records for which include canceled checks written on that account reflect that of the deposits into the ucu account that ra franks identified as missing or unknown the following were in fact additional nontaxable transfers from the wamu account dollar_figure of the dollar_figure deposit on august wamu check no dollar_figure deposit on september wamu check no dollar_figure deposit on september wamu check no dollar_figure of the dollar_figure deposit on october wamu check no dollar_figure of the dollar_figure deposit on october wamu check no and dollar_figure deposit on december wamu check no together with petitioners’ ucu account records for which include copies of checks deposited into that account the wamu records also reflect that the dollar_figure deposit made on date which ra franks noted as a dollar_figure check from jacob gooze and classified as taxable gross_receipts of ocampo’s landscaping was in fact a nontaxable transfer from the wamu account when ucu provided petitioners’ account records to ra franks pursuant to a subpoena it erroneously included one canceled check that had been deposited into an account other than the ucu account jacob gooze in fact wrote check no for dollar_figure to cari chanin who signed the back of the check and marked it for deposit only into an account with an account number ending in petitioners’ ucu account number ends with petitioners’ wamu account records include a copy of the dollar_figure check to ms padilla dated date that was deposited into the ucu account on date in total of the missing or unknown deposits into the ucu account that ra franks treated as taxable_income dollar_figure was in fact from nontaxable transfers from the wamu account had she used these numbers ra franks should have computed total net taxable deposits including checks cashed at the market of dollar_figure unreported schedule c gross_receipts of dollar_figure and unreported other income of dollar_figure a examiner’s computations for ra franks computed total deposits into the wamu account of dollar_figure she classified as nontaxable the dollar_figure deposited in but dated for that she had allocated to income she also classified as nontaxable an dollar_figure reimbursement check from la casa investments llc a dollar_figure temporary credit mc and a dollar_figure payment from waterside mdr computing the total of these payments as dollar_figure treating all other check and cash deposits into the wamu account as taxable ra franks then subtracted the dated checks and the other three items she had classified as nontaxable to reach net taxable deposits dollar_figure net taxable wamu deposits dollar_figure net taxable ucu deposits dollar_figure net taxable_amount for checks cashed at the market dollar_figure of dollar_figure for the ucu account ra franks computed total deposits of dollar_figure in her final computations for that account she treated dollar_figure of deposits as nontaxable and determined net taxable deposits of dollar_figure ra franks computed petitioners’ total net taxable deposits into their two accounts as dollar_figure she then added dollar_figure the approximate amount of federal tax withheld from ms padilla’s wages again ignoring california state withholding to reach total net taxable deposits of dollar_figure ra franks computed the total amount of checks cashed at the market during as dollar_figure she added this amount to petitioners’ total net taxable deposits to reach taxable_income of dollar_figure of this amount she classified all deposits into the wamu account and checks cashed at the market as schedule c gross_receipts she computed petitioners’ unreported schedule c income as dollar_figure and their unreported other income as dollar_figure consistent with these computations in the notice_of_deficiency respondent determined that for petitioners had received but failed to report additional business income of dollar_figure and other income of dollar_figure the photocopy in the record of ms padilla’s form_w-2 which petitioners filed with their return is cut off and so does not show the actual amounts of federal_income_tax social_security_tax and medicare_tax withheld petitioners’ form_1040 at line reports federal_income_tax withholding of dollar_figure b correct computations for the ucu account ra franks computed net taxable deposits of dollar_figure treating only dollar_figure as nontaxable her item-by-item analysis however identifies the following deposits as nontaxable check date deposit date payor amount ocampo’s check no ocampo’s check no ocampo’s check no ocampo’s check no ocampo’s check no deposit l-9 line of credit ocampo’s check no deposit l-9 line of credit ucu fee refund ocampo’s check no ocampo’s check no ocampo’s check no deposit l-9 line of credit ocampo’s check no target purchase return ocampo’s check no office depot purchase return ocampo’s check no ocampo’s inc check no dollar_figure big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number ocampo’s inc check no big_number deposit l-9 line of credit deposit l-9 line of credit ocampo’s inc check no petco purchase return total big_number big_number the california secretary of state’s online business_entity records reflect that mr ra franks’ item-by-item analysis does not expressly denote this dollar_figure check as nontaxable but instead interprets the exp on the memo line as expenses on brief respondent contends that ra franks treated the check as taxable other income ra franks classified all other checks from ocampo’s before its incorporation see infra as nontaxable transfers and she explained that for she classified as other income only those deposits which were missing or for which she could not get an explanation from either ucu or petitioners we therefore see no basis for respondent’s contention and in any event no reason to treat the transfer as taxable ocampo organized a corporation ocampo’s inc on date and he opened a new bank account for the corporation petitioners did not file an s election for the corporation until ra franks concluded that the checks petitioners received from the corporation were constructive dividends in the notice_of_deficiency respondent determined that petitioners had received but failed to report dollar_figure of qualified dividends from their wholly owned corporation although it is unclear from the record how respondent arrived at the amount of dollar_figure we presume that respondent classified the checks from ocampo’s inc that were deposited into the ucu account among others as dividends respondent conceded his qualified_dividend_income determination in the stipulation of settled issues see supra note and has neither proposed nor argued for an alternative characterization of the funds transferred from ocampo’s inc the court will therefore treat these transfers as nontaxable returns of capital in sum ra franks’ item-by-item analysis reflects corrected total nontaxable deposits of dollar_figure had ra franks used this number for nontaxable deposits she would have computed net taxable deposits into the ucu account of dollar_figure the ucu account records show that of this amount dollar_figure consisted of ms padilla’s wages and dollar_figure consisted of interest hence had ra franks computed petitioners’ unreported income consistent with her item-by-item analysis she would have determined unreported other income of dollar_figure rather than dollar_figure b expense examination in addition to conducting a bank_deposits analysis ra franks examined the deductions petitioners claimed on schedule c car and truck expense petitioners presented receipts and invoices to ra franks to substantiate their claimed deduction for car and truck expense she allowed deductions for some of the expenses reflected in these records but disallowed others because she could not read them because they had already been allowed or because they were not in her determination ordinary and necessary business_expenses in the notice_of_deficiency respondent allowed deductions for dollar_figure of car and truck expenses for and dollar_figure for ucu paid petitioners dollar_figure of interest during on their federal_income_tax return they rounded that amount down to dollar_figure instead of up to dollar_figure so dollar_figure of the dollar_figure of unreported income consists of interest respondent treated this dollar_figure as other income in the notice_of_deficiency and for simplicity we will do the same the portions of petitioners’ receipts and invoices that respondent entered into evidence--some but not necessarily all of which represent expenses ra franks allowed--reflect the following odometer readings for some of petitioners’ vehicles vehicle chevy ford f250 ford f250 --- big_number --- --- --- --- --- big_number big_number big_number --- --- --- --- --- --- big_number big_number after ra franks had reviewed their evidence of vehicle operating_expenses petitioners submitted to respondent handwritten detailed daily mileage logs showing the following business miles driven respondent objected to the logs’ admission into evidence on the basis that they were irrelevant and prepared in anticipation of litigation we provisionally admitted the exhibits subject_to respondent’s objection on brief respondent contends the logs should be excluded because they are not credible the federal rules of evidence do not specifically provide for the exclusion of evidence on the basis that it was prepared in anticipation of litigation or lacks credibility these are bases for giving the evidence little weight not for excluding it as for respondent’s relevancy objection fed r evid sets a low bar for relevancy and the logs clear it because they support petitioners’ claim for car and truck expense deductions under the standard mileage method we give them weight commensurate with their probative value vehicle chevy ford f250 ford f250 nissan big_number big_number big_number --- big_number big_number big_number big_number most of petitioners’ mileage logs appear to have been created in spiral notebooks and list addresses and locations along with daily mileage numbers petitioners’ log for the nissan however appears to have been created by hand on computer-generated weekly and monthly calendar pages the date stamp in the lower right-hand corner of each calendar page indicates that the pages were printed on date from p m to p m with each page having been printed pincite p m except the first page printed pincite p m ra franks rejected and did not consider petitioners’ mileage logs which she had never seen before the trial she rejected them both because she believed that petitioners were bound by their original claim for actual car and truck expenses and because neither petitioners nor the logs themselves provided opening and closing odometer readings for each tax_year other expenses for both and ra franks disallowed deductions for the interest_expenses claimed on petitioners’ schedules c for lack of substantiation and for failure to prove to her they were ordinary and necessary she did not examine and made no adjustments to the mortgage interest_expense deductions petitioners claimed on their schedules a or to the deductions for business use of their home-- which were attributable in part to mortgage interest_expenses reported on forms 8829--claimed on their schedules c petitioners’ claimed dollar_figure deduction for interest is the only other expense remaining in dispute for for dollar_figure of petitioners’ claimed other expense deduction including the dollar_figure claimed for business_interest remains in disputedollar_figure the stipulation of settled issues frames the amount of other expense for remaining in dispute as follows for tax_year petitioners claimed schedule c other expenses in the amount of dollar_figure on their income_tax return the notice_of_deficiency sets forth an adjustment for disallowed schedule c other expenses in the amount of dollar_figure respondent concedes that petitioners are entitled to schedule c other expenses in the amount of dollar_figure the final sentence could be interpreted in either of two ways respondent has conceded petitioners are entitled to either other expenses of dollar_figure in total such that dollar_figure remains in dispute or other expenses of dollar_figure in addition to the dollar_figure allowed in the notice_of_deficiency such that dollar_figure remains in dispute in his posttrial brief respondent adopts the latter interpretation so the court will follow suit vi disputed amounts petitioners timely petitioned this court on date we tried their case date to summarize after the court’s corrections to ra franks’ incorrect factual statements and computations the amounts of income and expense remaining at issue and analyzed in this opinion are as follows item sched c gross_receipts other income car and truck expenses other expenses total interest other dollar_figure dollar_figure big_number big_number big_number big_number big_number big_number big_number big_number big_number -0- opinion the commissioner’s determination of a taxpayer’s tax_liability is generally presumed correct and the taxpayer bears the burden of proving the determination improper rule a 290_us_111 this rule generally governs the nonpenalty issues in this casedollar_figure in their posttrial briefs petitioners assert t hat the appropriate standard of review to be applied by this court in this case is whether or not the respondent’s revenue_agent had the skills and knowledge to conduct this examination with accuracy to determine the correct amount of tax_liability owed by the petitioners continued i unreported income because of the difficulty inherent in proving a negative where the commissioner determines that a taxpayer received unreported income he must offer some substantive evidence showing that the taxpayer received income from the charged activity before he may rely upon the presumption of correctness 596_f2d_358 9th cir rev’g 67_tc_672 if the commissioner provides a minimal factual foundation for his continued for the tax years and although we recognize that unrepresented taxpayers such as petitioners may view proceedings in this court as an opportunity to redress perceived unfairness during the audit process that is not how the governmental proceedings work a trial before the tax_court is a proceeding de novo and a s a general_rule this court will not look behind a deficiency_notice to examine the evidence used or the propriety of respondent’s motives or of the administrative policy or procedure involved in making his determinations 62_tc_324 for an exception to this rule see 814_f2d_1363 9th cir rev’g 81_tc_855 we thus consider a taxpayer’s tax_liability afresh on the basis of evidence introduced at trial without regard to what happened during the examination or during any interactions between the taxpayer and the irs appeals_office we weigh that evidence subject_to our rules and the u s supreme court’s decision in 290_us_111 which provide that the taxpayer has the affirmative obligation to prove the commissioner’s determinations incorrect this court follow s a court_of_appeals decision which is squarely in point where appeal from our decision lies to that court_of_appeals and to that court alone 54_tc_742 aff’d f 2d continued determination the burden_of_proof shifts to the taxpayer 116_f3d_1309 9th cir accord 92_tc_661 at this second stage the taxpayer must endeavor to rebut the presumption in favor of the commissioner’s determination by establishing by a preponderance_of_the_evidence that the deficiency determination is arbitrary or erroneous 774_f2d_932 9th cir a respondent’s evidentiary foundation the commissioner may employ any reasonable method to reconstruct a taxpayer’s income and thereby lay the requisite evidentiary foundation see petzoldt v commissioner t c pincite see also palmer f 3d pincite stating that the method of reconstructing income need only be rationally based for example t he use of the bank_deposit_method for computing unreported income has long been sanctioned by the courts 102_tc_632 see also weimerskirch v commissioner f 2d pincite listing the taxpayer’s bank_deposits as one means by which the commissioner could have attempted to substantiate the charge of unreported income the continued 10th cir when they filed their petition petitioners lived in california a state within the jurisdiction of the court_of_appeals for the ninth circuit so we will follow decisions of that court see sec_7482 method assumes that all money deposited in a taxpayer’s bank account during a given period constitutes taxable_income clayton v commissioner t c pincite although the commissioner must take into account any nontaxable source or deductible expense of which he has knowledge b ank deposits are prima facie evidence of income id pincite ra franks employed the bank_deposits method to reconstruct petitioners’ and income she computed total deposits into the wamu and ucu accounts as well as total checks cashed at the market to the extent of her knowledge she attempted to eliminate nontaxable deposits and receipts she strived to follow the procedure we sanctioned in clayton in our factual findings we have addressed and corrected the numerous errors in her transcription and computations even after these corrections her bank_deposits analysis which rests upon records supplied by petitioners’ banks and the market reveals receipts in excess of the amounts petitioners reported on their federal_income_tax returns consequently we conclude that respondent has established the requisite minimal evidentiary foundation for his determination of unreported income b petitioners’ evidentiary riposte petitioners have the burden of showing that the unreported deposits and receipts were not taxable_income to that end for they contend that a dollar_figure check from marisol ocampo that mr ocampo cashed at the market was a loan from his sister the cash deposited into the ucu account came from checks cashed at the market not from clients of ocampo’s landscaping and an dollar_figure deposit into the ucu account the canceled check or other source document for which is missing from the record was too small in amount to be a payment from one of mr ocampo’s clients petitioners have offered no argument concerning the unreported business and other income respondent determined for consequently we treat these determinations as conceded marisol ocampo loan during on a date not revealed in the record mr ocampo cashed at the market a dollar_figure check from marisol ocampo made out to vincente ocampo the check is dated date and the memo line is blank the address printed below marisol ocampo’s name is approximately miles and minutes by car from petitioners’ home address marisol ocampo shares mr ocampo’s surname and mr ocampo identified her at trial as his sister and stated that the check represented a personal loan for tax purposes a loan is ‘an agreement either expressed or implied whereby one person advances money to the other and the other agrees to repay it upon such terms as to time and rate of interest or without interest as the parties may agree ’ 305_f2d_610 9th cir quoting nat’l bank of paulding v fid cas co 131_fsupp_121 s d ohio rev’g in part 33_tc_720 and 33_tc_572 whether an advance constitutes a loan is a question of fact 54_tc_905 in determining whether a payment constitutes a loan we examine the transaction as a whole 204_f3d_1228 9th cir aff’g tcmemo_1998_121 the conventional test is to ask whether when the funds were advanced the parties actually intended repayment however courts have considered a number of other factors as relevant in assessing whether a transaction is a true loan such as whether the promise to repay is evidenced by a note or other instrument whether interest was charged whether a fixed schedule for repayments was established whether collateral was given to secure payment whether repayments were made whether the borrower had a reasonable prospect of repaying the loan and whether the parties conducted themselves as if the transaction were a loan id no one factor is necessarily determinative and the factors considered do not constitute an exclusive list 135_tc_26 aff’d 691_f3d_1315 11th cir the court credits mr ocampo’s statement that marisol ocampo is his sister it is not apparent from the record however that the siblings intended repayment at the time the funds were transferred petitioners did not introduce any written instrument memorializing the alleged loan although given the parties’ relationship and the relatively modest sum involved the absence of a writing is hardly surprising as a result we do not know whether interest was charged collateral was given or a fixed payment schedule was agreed upon the record before the court contains no evidence of any payments to marisol ocampo during or and mr ocampo did not testify to having made payments on the alleged loan during the years at issue or afterward nevertheless given the parties’ relationship and the relatively modest sum involved the court finds that--if mr ocampo and his sister did not intend at the time of the advance that he would repay her--the dollar_figure check was a nontaxable_gift see sec_102 some of mr ocampo’s landscaping clients who may have been maintenance clients did write checks in amounts less than or equal to dollar_figure so the amount of the marisol ocampo check does not rule out its being for services but generally mr ocampo’s landscaping clients wrote him multiple checks during the years at issue with their periodicity suggesting either regular landscaping maintenance work and or installment payments on a large project marisol ocampo’s single check does not fit this pattern and was made out to petitioner in his individual name there is no evidence in the record that he ever performed any services for her or ever sold her anything moreover given that mr ocampo performed dollar_figure worth of landscaping work for his brother-in-law and despite the lapse of several years has taken no formal steps to secure payment we doubt that he would have charged his sister for a dollar_figure job from all the evidence before us we conclude that whether as a loan or a gift the dollar_figure check from marisol ocampo was not income to petitioners cash deposits during the tax_year mr ocampo cashed checks at the market and cash deposits were made into petitioners’ ucu account respondent classified these deposits as schedule c gross_receipts of ocampo’s landscaping but petitioners contend they were instead deposits of cash obtained from the market such that respondent has double-counted the underlying income the evidence in the record supports petitioners’ argument the following table sets out for the dates on and amounts of some of the checks cashed at the market the dates of cash deposits into the ucu account and the deposit dates for transfers from the wamu account to the ucu account checks cashed date on check --- --- amount --- --- dollar_figure big_number big_number big_number big_number big_number cash deposits date deposited amount dollar_figure big_number big_number big_number big_number --- big_number big_number big_number --- --- --- --- --- --- --- --- --- --- big_number --- --- --- --- --- --- --- --- --- --- --- --- --- --- --- --- --- --- big_number --- --- --- --- --- --- --- --- --- transfers date deposited amount --- --- --- --- --- --- --- --- --- --- --- --- --- --- --- --- --- --- dollar_figure big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number this table depicts only some--not all--of the checks cashed at the market but it depicts all of the cash deposits into the ucu account because no cash deposits were made after date we have not presented any checks cashed at the market after that date from this data we observe the following all but two of the cash deposits into the ucu account occurred before mr ocampo established the wamu account on date the amounts of the cash deposits varied from dollar_figure to dollar_figure cash was deposited once or twice each month from january through june then once in august and never thereafter each cash deposit occurred within one to three weeks after the date written on a check that was cashed at the market the amount of each cash deposit was less than the amount of the most recently cashed check after mr ocampo established the wamu account petitioners wrote checks from that account to the ucu account one to three times each month and the amounts of those checks varied from dollar_figure to dollar_figure mr ocampo was a sole_proprietor and did not receive a regular paycheck instead he testified that he would periodically deposit moneys earned in his business into petitioners’ ucu account to pay himself and to be used for petitioners’ personal expenses mr ocampo testified that because of the size of most projects he took on his business earnings came in the form of checks not cash and ra franks who had interviewed some of his clients in connection with her examination of other tax years admitted that none of those clients told her they had paid in cash before mr ocampo established the wamu account he could have paid himself from checks received from clients through either of two different means by depositing a check from a client directly into the ucu account or by cashing the check at the market and then depositing some of the cash as ra franks’ bank_deposits analysis and petitioners’ account records reflect he chose the first alternative on four occasions depositing checks from clients totaling dollar_figure into the ucu account on february april april and june mr ocampo testified that he chose the second alternative on several other occasions and given the pattern apparent from the table above we credit this testimony we conclude that petitioners have adequately established that of the cash deposits into the ucu account all but the first two--on january and consisted of cash obtained from cashing checks at the market therefore the amounts of these checks dollar_figure in total are not includible in their income because the record does not reflect any possible nontaxable source for the january and deposits the dates of which precede the dates on all checks cashed at the market that are in the record these deposits which total dollar_figure are includible in petitioners’ income de_minimis deposit finally petitioners contend that an dollar_figure deposit into the ucu account on date was too small in amount to be a payment from one of mr ocampo’s clients and so should not be treated as taxable_income we agree that the amount of that deposit--for which no canceled check or other source document is in the record--strongly suggests that it does not represent gross_receipts of ocampo’s landscaping but that the deposit was not business income does not mean that it was not income at all in her bank_deposits analysis ra franks classified it as other income petitioners bear the burden of showing that the dollar_figure deposit was not income--ie that it was a transfer a loan or a gift or that it was otherwise nontaxable they have not proposed an alternative characterization for in addition to the dollar_figure of ostensibly missing or unknown deposits that was in fact transferred from the wamu account and dollar_figure that was never deposited into their wamu account at all total of the two amounts dollar_figure see supra pp ra franks classified the following five missing or otherwise unidentified deposits as other income an dollar_figure deposit on april a dollar_figure deposit on august the remaining dollar_figure of the dollar_figure deposit on august the remaining dollar_figure of the dollar_figure deposit on october and the remaining dollar_figure of the dollar_figure deposit on october she thus computed total unreported other income of dollar_figure this deposit let alone offered any evidence to support that characterization consequently the deposit is includible in their income summary petitioners have established by a preponderance_of_the_evidence that the dollar_figure check from marisol ocampo cashed at the market during and dollar_figure of the cash deposits into the ucu account during were nontaxable we will therefore sustain respondent’s determination of unreported income only to the following extent unreported income sched c gross_receipts other income total dollar_figure dollar_figure big_number big_number big_number big_number ii disallowed deductions deductions are a matter of legislative grace and taxpayers bear the burden of proving their entitlement to any claimed deduction rule a 503_us_79 a taxpayer must identify each deduction available show that he or she has met all requirements therefor and keep books_or_records that substantiate the expenses underlying the deduction sec_6001 62_tc_834 under 39_f2d_540 2d cir if a taxpayer claims a deduction but cannot fully substantiate the underlying expense the court may generally approximate the allowable_amount bearing heavily if it so chooses upon the taxpayer whose inexactitude is of his own making the court must have some factual basis for its estimate however else the allowance would amount to unguided largesse 245_f2d_559 5th cir 85_tc_731 sec_162 permits a taxpayer to deduct all of the ordinary and necessary expenses paid_or_incurred during the taxable_year in carrying on the taxpayer’s trade_or_business to qualify as an allowable deduction under section a an item must be ‘paid or incurred during the taxable_year ’ be for ‘carrying on any trade_or_business ’ be an ‘expense ’ be a ‘necessary’ expense and be an ‘ordinary’ expense 403_us_345 an expense satisfies the second element only if it is directly connected with or pertaining to the taxpayer’s trade_or_business sec_1_162-1 income_tax regs an expense qualifies as necessary if it is appropriate and helpful to the taxpayer’s business welch v helvering u s pincite and as ordinary if the underlying transaction is a common or frequent occurrence in the type of business involved see 308_us_488 while business_expenses are generally deductible personal_living_and_family_expenses are typically nondeductible see sec_262 a business_expense claimed as a deduction must be incurred primarily for business rather than personal reasons see 72_tc_433 where an expense exhibits both personal and business characteristics the test requires a weighing and balancing of all the facts bearing in mind the precedence of sec_262 which denies deductions for personal expenses over sec_162 which allows deductions for business_expenses 66_tc_515 citing costs of commuting and ordinary clothing as examples of expenses helpful and necessary to an individual’s employment that are essentially personal and hence nondeductible aff’d per curiam 591_f2d_1273 9th cir we apply the foregoing rules to each category of disputed business_expenses in turn a other expenses as set forth above the dollar_figure of other expenses that remains at issue for consists entirely of business_interest for the dollar_figure of other expenses that remains at issue consists of dollar_figure of business_interest and dollar_figure of other unidentified expenses petitioners have offered no explanation for let alone any evidence to substantiate this dollar_figure of reported expenses so we will sustain respondent’s disallowance of a deduction for them and move on to the interest_expense for each of and petitioners claimed a deduction for an interest_expense on their schedule c and in their posttrial briefs they contend that both should be allowed as business_interest specifically petitioners point to hector padilla’s testimony that he failed to pay mr ocampo for dollar_figure worth of work performed at some point after date petitioners reason that as a result of mr padilla’s nonpayment mr ocampo must have had to borrow to finance the business so deductions for business_interest should be allowed petitioners’ substantiation burden requires them to offer evidence not just commonsense reasoning aside from petitioners’ tax returns which represent merely their claims see roberts v commissioner t c pincite nothing in the record shows that any business_interest was paid in either or exhibit 38-r contains a copy of mr ocampo’s car loan agreement with chase and that agreement does provide for interest mr ocampo incurred the loan to purchase the ford f250 which he used in his business even though the loan agreement indicates that the truck was for personal_use although continued petitioners allege that the claimed business_interest is reported on the forms in the record but they offered no evidence of the purposes for which the funds obtained from those mortgages were used nothing ties any of the forms to a loan of which some portion was used for business purposes continued petitioners’ bank records reflect that they made payments on this loan see supra p they have not established how much of those payments consisted of interest nor the extent to which mr ocampo used the ford f250 for business rather than personal purposes as set forth more fully infra part ii b expenses with respect to passenger motor vehicles are subject_to heightened substantiation requirements that apply equally to interest_expenses incurred with respect to such vehicles see eg jackson v commissioner tcmemo_2014_160 at evidence that petitioners must have paid interest in some amount some of which was allocable to their business does not meet these requirements they further contend presumably in the alternative that the balance of interest reported on those forms should be allowed as schedule a deductions sec_163 does not however permit a deduction for all home mortgage interest among other limitations the statute disallows deductions for interest_paid on mortgage loans the funds from which were used to acquire construct or substantially improve a taxpayer’s home to the extent the mortgages’ aggregate principal balance exceeds dollar_figure sec_163 further for home equity loans not used to acquire construct or substantially improve the taxpayer’s home the statute disallows interest deductions to the extent the loans’ aggregate principal balance exceeds dollar_figure sec_163 petitioners offered no evidence that they used the funds from the chase heloc or either of their other two mortgages to purchase construct or substantially improve their home they have not established that the balance on the chase heloc fell below dollar_figure during or what the balances on their other two loans were in either or in short petitioners have not shown that they are entitled to deduct sec_163 home mortgage interest in any amount greater than the amounts respondent has already allowed petitioners have failed to carry their burden_of_proof with respect to deductions for the interest_expenses remaining in dispute for both and b car and truck expenses sec_274 sets forth heightened substantiation requirements and overrides the cohan_rule with respect to certain kinds of business_expenses including expenses with respect to listed_property such as passenger automobiles or other_property used as a means of transportation see sec_274 sec_280f 50_tc_823 aff’d per curiam 412_f2d_201 2d cir to deduct these expenses a taxpayer must petitioners contend that because their vehicles were trucks they do not qualify as passenger automobiles the code’s definition of a passenger_automobile includes any 4-wheeled truck manufactured primarily for use on public streets roads and highways and rated at big_number pounds gross vehicle weight or less sec_280f from the make and model information in the record the court can conclude only that petitioners’ trucks fell within that definition petitioners have not provided evidence to the contrary moreover petitioners acknowledge that the trucks were used as means of transportation for purposes of sec_280f property used as a means of transportation includes trucks for transporting persons or goods sec_1_280f-6 income_tax regs petitioners assert that mr ocampo used the trucks to transport equipment to various jobsites and it seems likely that he also used them to transport materials and workers they have not established that any of their vehicles had been specially modified such that it was not likely to be used more than a de_minimis amount for personal purposes and therefore exempt from the substantiation requirements of sec_274 see sec_1_274-5t temporary income_tax regs fed reg date consequently sec_274 applies substantiate by adequate_records or by sufficient evidence corroborating the taxpayer’s own statement the amount of the expense the time and place of the use of the vehicle the business_purpose of that use and the business relationship of the taxpayer to the person s using the vehicle sec_274 the taxpayer must establish both the amount of business use of the vehicle and the amount of total use see sec_1_274-5t temporary income_tax regs fed reg date substantiation by adequate_records generally requires the taxpayer to maintain an account book diary log statement of expense trip sheet or similar record prepared contemporaneously with the use of the vehicle as well as documentary_evidence of individual actual expenditures see id para c fed reg in lieu of substantiating actual expense a taxpayer may elect to claim a deduction for business use of a passenger_automobile using the standard mileage rate established by the commissioner see sec_1_274-5 income_tax regs electing this method does not however relieve the taxpayer of the requirement to substantiate the amount of each business use ie the business mileage or the time and business_purpose of each use id a taxpayer is entitled to only one deduction and may claim it on the basis of either actual expenses or standard mileage not both nash v commissioner t c accord larson v commissioner tcmemo_2008_ 96_tcm_73 if the taxpayer elects the actual_expense_method he must substantiate his business_use_percentage for the vehicle larson v commissioner t c m cch pincite sec_1_274-5t temporary income_tax regs fed reg date during the examination of their tax returns petitioners initially sought to substantiate their claimed car and truck expense deductions using the actual_expense_method on the basis of the evidence they provided respondent as to some claimed expenses accepted petitioners’ records as meeting the sec_274 requirements and allowed deductions of dollar_figure for and dollar_figure for petitioners subsequently provided mileage logs for certain vehicles in an effort to substantiate larger amounts of expenses but ra franks did not consider the logs if petitioners were able to substantiate greater car and truck expenses using the standard mileage method we could possibly allow them the larger deductions depending on whether they were actually using four vehicles or five but we need not resolve this issue here because the mileage logs are not credible see larson v commissioner t c m cch pincite allowing taxpayer to claim the lesser_of the mileage shown on his returns the mileage used to calculate his deduction or the mileage substantiated by his monthly mileage logs emphasis added see also revproc_2007_70 sec_5 2007_2_cb_1162 revproc_2008_72 sec_5 2008_2_cb_1286 limiting the use of the standard mileage rate where more than four vehicles are being used at once as in for example fleet operations and garner v commissioner tcmemo_1981_542 42_tcm_1181 the mileage logs however do not satisfy sec_274 because they do not reliably establish the time amount and business_purpose of each use of petitioners’ vehicles see sec_1_274-5 income_tax regs sec_1_274-5t temporary income_tax regs supra as an initial matter it appears that petitioners did not create the mileage logs contemporaneously with the trips they purport to record for the nissan mr ocampo handwrote entries on computer-generated weekly and monthly calendar pages that had been printed on date it seems extremely unlikely that more than six years after some of the dates in question he could have reconstructed with any degree of accuracy the daily travels of each of petitioners’ vehicles see sec_1_274-5t temporary income_tax regs fed reg date the logs are also inconsistent with petitioners’ tax returns and other evidence in the record on their and federal_income_tax returns petitioners reported on schedule c part iv multiple auto statement using five vehicles for ocampo’s landscaping only one of which they contend was also used for personal purposes they produced mileage logs for only three vehicles for and for four vehicles for and provided no explanation for the discrepancy the totals in petitioners’ mileage logs diverge widely from the mileage totals reported on their federal_income_tax returns mileage shown in logs vehicle chevy big_number mileage recorded on returns vehicle big_number vehicle big_number big_number petitioners attributed all of their personal mileage for both years to the 5th vehicle but also indicated that it was also used for business mileage thus a mileage log for this vehicle regarding the claimed big_number and big_number business miles for the years and respectively was also needed in order to deduct expenses with respect to this vehicle see renner v commissioner tcmemo_2015_102 contrary to petitioners’ assertion on brief it appears that petitioners’ tax_return_preparer did not compute their claimed car and truck expense deductions using the standard mileage method petitioners recorded on their tax returns total business mileage of big_number for and big_number for for the business standard mileage rate was initially set pincite cents per mile so if petitioners had elected the standard mileage method and used the cent rate for the entire year they would have computed their deduction as dollar_figure see revproc_2007_70 2007_2_cb_1162 however that rate was changed effective date to cents per mile through the end of that year see announcement 2008_2_cb_114 for the business standard mileage rate wa sec_55 cents per mile so if petitioners had elected the standard mileage method they would have computed their deduction as dollar_figure see revproc_2008_72 sec_5 2008_2_cb_1286 on their returns petitioners claimed car and truck expense deductions of only dollar_figure for and dollar_figure for ford f250 ford f250 nissan big_number big_number --- big_number vehicle big_number vehicle big_number vehicle vehicle big_number big_number big_number big_number big_number big_number big_number big_number the mileage dates and numbers recorded in the logs also do not square with the maintenance and purchase records petitioners provided to ra franks during the audit in the logs petitioners claim to have driven the ford f250 big_number business miles during and but a date maintenance record for that truck reflects an odometer reading of only big_number miles the log for the ford f250 reports big_number business miles driven for the year but given the odometer reading recorded on a maintenance record for date petitioners could have driven that vehicle no more than big_number miles between date and date petitioners’ log for the ford f250 begins on date but mr ocampo did not purchase that vehicle until date in sum petitioners’ mileage logs are not credible lacking reliable evidence of petitioners’ business mileage we will evaluate their allowable car and truck expense deductions under the actual_expense_method at trial respondent introduced documents reflecting some operating_expenses for petitioners’ vehicles for and ra franks testified that some of the expenses represented by these documents had already been allowed although the record is unclear as to which of these expenses if any were disallowed we decline to allow any beyond what respondent has already conceded first petitioners have not credibly established the business_use_percentage for three of their five vehicles which the court concludes were used for at least some personal trips even if the court were to accept their mileage logs they have not provided the beginning and ending odometer readings for each year from which nonbusiness mileage could be computed second petitioners have offered no evidence of the particular business_purpose of each documented expenditure see renner v commissioner tcmemo_2015_102 because sec_274 governs the court cannot apply the cohan_rule to estimate additional allowable amounts on the basis of the documents in respondent’s or petitioners’ exhibits see sanford v commissioner t c pincite we will however allow depreciation petitioners did not report depreciation on their federal_income_tax returns for or but evidence in the record substantiates depreciation for both years with respect to two of the vehicles while their mileage logs were not credible a preponderance_of_the_evidence indicates that these two vehicles were used exclusively for business purposes petitioners purchased the ford f250 for dollar_figure on date treating the vehicle as five-year_property placed_in_service during and applying the half-year_convention and the declining balance method see sec_168 d a e b i petitioners are entitled to deduct depreciation of dollar_figure for and dollar_figure for petitioners purchased the ford f250 for dollar_figure on date again treating the vehicle as five-year_property placed_in_service during and applying the half-year_convention and the declining balance method see sec_168 d a e b i respondent objects that petitioners did not claim depreciation on their tax returns or plead it in their petition or any amendment thereto petitioners did however claim deductions for car and truck expenses and the parties litigated their entitlement to use the actual_expense_method or the standard mileage method because we have concluded that petitioners are entitled to deductions only under the actual_expense_method they may deduct depreciation under that method in addition to the expenses respondent has allowed see eg campana v commissioner tcmemo_1990_395 60_tcm_289 noting that actual_expense_method includes depreciation gresen v commissioner tcmemo_1986_152 51_tcm_860 same petitioners are entitled to deduct depreciation of dollar_figure for and dollar_figure for in total we will allow petitioners to deduct dollar_figure of depreciation as additional car and truck expenses for and dollar_figure for iii accuracy-related_penalty for respondent determined an accuracy-related_penalty under sec_6662 and b and on the boilerplate bases of negligence or disregard of rules and regulations a substantial_understatement_of_income_tax or a substantial_valuation_misstatement as a general_rule the commissioner bears the burden of production and must come forward with sufficient evidence indicating that it is appropriate to impose the relevant penalty 116_tc_438 see also sec_7491 once the commissioner has met this these represent alternative grounds for imposition of the penalty as the accuracy-related_penalties do not stack see sec_1_6662-2 income_tax regs sec_6662 and b provides for the imposition of a penalty on the portion of an underpayment_of_tax required to be shown on a return that is attributable to a substantial_valuation_misstatement for returns filed after date as is relevant here a substantial_valuation_misstatement occurs when the value of any property or the adjusted_basis of any property claimed on any return of tax_imposed_by_chapter_1 i sec_150 percent or more of the amount determined to be the correct amount of such valuation or adjusted_basis as the case may be sec_6662 unfortunately the boilerplate notice_of_deficiency does not explain what property’s value or adjusted_basis was allegedly misstated respondent did not discuss this issue at trial and has not addressed it on brief as the court can find no independent basis for this penalty in the record we deem this issue conceded by respondent and find petitioners not liable for the substantial_valuation_misstatement penalty burden of production the burden will shift to the taxpayers to prove an affirmative defense or that they are otherwise not liable for the penalty see higbee v commissioner t c pincite sec_6662 and b and provides for the imposition of a penalty on the portion of an underpayment_of_tax attributable to negligence or disregard of rules and regulations or a substantial_understatement_of_income_tax ‘ n egligence’ includes any failure to make a reasonable attempt to comply with the provisions of the internal_revenue_code sec_6662 it constitutes ‘a lack of due care or the failure to do what a reasonable and ordinarily prudent person would do under the circumstances ’ 89_tc_849 quoting marcello v commissioner 380_f2d_499 5th cir aff’g 43_tc_168 and t c memo aff’d 904_f2d_1011 5th cir aff’d 501_us_868 ‘negligence’ also includes any failure by the taxpayer to keep adequate books_and_records or to substantiate items properly sec_1_6662-3 income_tax regs disregard of rules and regulations includes any careless reckless or intentional disregard of the code regulations or certain irs administrative guidance id subpara a substantial_understatement_of_income_tax as to an individual taxpayer is generally an understatement that exceeds the greater of dollar_figure or of the tax required to be shown on the return sec_6662 commencing with the negligence_penalty petitioners underreported their income and were unable to substantiate all of their business deductions mr ocampo effectively acknowledged that respondent’s determination of unreported income was in part attributable to his cashing checks at the market and then dealing in cash without proper recordkeeping although petitioners succeeded in demonstrating that some of their unreported deposits for were not taxable_income mr ocampo had no explanation for other unreported deposits moreover petitioners failed to substantiate or even coherently explain their claimed business_interest expenses and the mileage logs they provided to substantiate their claimed car and truck expenses lacked credibility we think that a reasonable prudent taxpayer would have had some explanation for the additional unreported deposits and in any event petitioners’ failure to maintain adequate books_and_records to substantiate their expenses constitutes negligence for purposes of sec_6662 see sec_1_6662-3 income_tax regs whether a substantial_understatement exists and if so in what amount will depend upon the recalculation of petitioners’ tax_liability in the light of the stipulation of settled issues and the holdings reached in this opinion we leave these calculations to the parties under rule to the extent a substantial_understatement within the meaning of sec_6662 exists with respect to the tax stated on the return and in any event on the basis of negligence petitioners will be liable for the penalty under sec_6662 unless they can establish an affirmative defense a sec_6662 penalty generally will not apply to any portion of an underpayment resulting from positions taken on the taxpayer’s return for which the taxpayer had reasonable_cause and with respect to which the taxpayer acted in good_faith see sec_6664 we determine whether a taxpayer acted with reasonable_cause and in good_faith on a case-by-case basis taking into account all pertinent facts and circumstances sec_1_6664-4 income_tax regs reliance on professional advice will absolve the taxpayer if such reliance was reasonable and the taxpayer acted in good_faith id where a taxpayer claims reliance on professional advice sec_6664 will apply if the taxpayer meets each requirement of the following three-prong test the adviser was a competent professional who had sufficient expertise to justify reliance the taxpayer provided necessary and accurate information to the adviser and the taxpayer actually relied in good_faith on the adviser’s judgment 115_tc_43 aff’d 299_f3d_221 3d cir in challenging the accuracy-related_penalty petitioners point out that benjamin katz prepared their tax returns insisting that they had no reason to doubt his professionalism they plead that they should not be held liable for his errors petitioners have not satisfied the neonatology test with respect to mr katz the record discloses nothing concerning mr katz’s qualifications his signature block on petitioners’ federal_income_tax returns indicates only that he belonged to a firm called tax professionals with an office in los angeles jacques behar an enrolled_agent who represented petitioners at the time of trial testified that mr katz who passed away in date had been a friend and that mr katz had allowed mr behar to use his office when mr behar visited los angeles he said nothing of mr katz’s credentials or expertise and petitioners other witnesses offered no further information petitioners also allude to reliance on patrick mcginnis the attorney who assisted them during the audit because they retained mr mcginnis only once their returns were under examination and do not contend that they relied on him in taking the tax positions at issue their claimed reliance upon his advice is immaterial for sec_6664 purposes further mr ocampo did not establish what information he and ms padilla provided to mr katz and petitioners offered no other evidence on this point indeed they assert that they never provided mr katz with information concerning the vehicles used in ocampo’s landscaping and that he simply made up the number of vehicles reported on their returns without their knowledge the record is silent as to what petitioners communicated to mr katz concerning their schedule c gross_receipts interest_expenses and car and truck expenses the regulations under sec_6664 emphasize that g enerally the most important factor in determining whether a taxpayer acted with reasonable_cause and good_faith is the extent of the taxpayer’s effort to assess the taxpayer’s proper tax_liability sec_1_6664-4 income_tax regs in that regard we have stated that blind reliance on a professional does not establish reasonable_cause estate of goldman v commissioner tcmemo_1996_29 71_tcm_1896 together with petitioners’ assertion that mr katz fabricated the number of vehicle claimed on their tax returns mr ocampo’s lack of knowledge exhibited at trial concerning where and in what amounts interest_expense had been reported on his tax returns strongly suggests that petitioners did not exercise due care in reviewing their tax returns before signing them although we do not propose that petitioners should have second-guessed mr katz’s work see 469_us_241 we do think that had they reviewed the return before signing it they would have noticed the number of vehicles reported and the interest_expense claimed for the foregoing reasons we conclude that petitioners have not established an affirmative defense to and are liable for the accuracy-related_penalty for the court has considered all of the parties’ contentions arguments requests and statements to the extent not discussed herein we conclude that they are meritless moot or irrelevant to reflect the foregoing decision will be entered under rule appendix a ucu acct - deposits from ex 12-j check date category amount payor explanatory note deposit date check no nontaxable deposits transfer transfer line of credit line of credit 08reimbursement la casa investments purchase return target credit adjustment purchase return dsw credit adjustment purchase return dsw credit adjustment ocampo's trans cardtronics refund ocampo's trans to w atm withdrawal reversal 08transfer 08transfer dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figuredeposited at same time as dollar_figure amount listed as unknown not identified in bda as a nontaxable transfer canceled check omitted from ucu account records but included in wamu account records ex 3-j pincite dollar_figure dollar_figurepayor misidentified in bda because ucu included a canceled check from another person's account ex 12-j pincite correct canceled check in wamu account records ex 3-j pincite transfer 08transfer line of credit ocampo's trans to w 08transfer ocampo's dollar_figure purchase return macy's west 08transfer credit adjustment ocampo's trans to w transfer 08transfer line of credit ocampo's 08transfer ocampo's 08transfer ocampo's dollar_figure dollar_figurenot identified in bda as a nontaxable transfer canceled check omitted from ucu account records but included in wamu account records ex 3-j pincite dollar_figure dollar_figurenot identified in bda as a nontaxable transfer canceled check omitted from ucu account records but included in wamu account records ex 3-j pincite dollar_figuredeposited at same time as dollar_figure amount listed as unknown not identified in bda as a nontaxable transfer canceled check omitted from ucu account records but included in wamu account records ex 3-j pincite dollar_figuredeposited at same time as dollar_figure amount listed as unknown not identified in bda as a nontaxable transfer canceled check omitted from ucu account records but included in wamu account records ex 3-j pincite purchase return gymboree credit adjustment purchase return party city credit adjustment dollar_figure dollar_figure dollar_figure dollar_figure dollar_figurenot identified in bda as a nontaxable transfer canceled check omitted from ucu account records but included in wamu account records ex 3-j pincite dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure transfer 08transfer 08refund - tax line of credit ocampo's california ftb dollar_figure dollar_figure dollar_figure 08refund - tax us treasury dollar_figure 08transfer purchase return tj maxx credit ocampo's adjustment ocampo' sec_12 08transfer purchase return target credit adjustment purchase return macy's west 08transfer 08transfer total nontaxable deposits credit adjustment ocampo's ocampo' sec_1 presumptively taxable deposits interest interest interest interest interest interest interest interest interest interest interest interest total interest ucu ucu ucu ucu ucu ucu ucu ucu ucu ucu ucu ucu dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure ucla ucla ucla ucla ucla ucla ucla ucla ucla ucla ucla ucla ucla ucla ucla ucla ucla ucla ucla ucla ucla ucla ucla ucla ucla ucla wages wages wages wages wages wages wages wages wages wages wages wages wages wages wages wages wages wages wages wages wages wages wages wages wages wages total wages cash cash cash cash cash cash cash cash cash total cash dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure unknown unknown unknown unknown unknown total unknown 08schedule c 08schedule c 08schedule c 08schedule c total schedule c jill gordon peter skewes cox vanessa biddle burt berman total presumptively taxable deposits total deposits nontaxable taxable dollar_figure dollar_figure dollar_figuretotal deposit of dollar_figure less dollar_figure transfer check no dollar_figuretotal deposit of dollar_figure less dollar_figure transfer check no dollar_figuretotal deposit of dollar_figure less dollar_figure transfer check no dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure deposit date check no appendix b ucu acct - deposits from ex 13-j check date category amount payor explanatory note nontaxable deposit sec_1 09transfer ocampo's ocampo's ocampo's ocampo's ocampo's line of credit ucu ocampo's line of credit ocampo's ocampo's ocampo's line of credit ocampo' sec_1 09transfer 09transfer 09transfer 09transfer transfer fee reversal 09transfer transfer 09transfer 09transfer 09transfer transfer 09transfer purchase return target 09transfer ocampo's purchase return office depot ocampo's 09transfer 09return of capital ocampo's inc 09return of capital ocampo's inc line of credit line of credit 09return of capital ocampo's inc transfer transfer purchase return petco total nontaxable deposits dollar_figurecanceled check omitted from ucu account records but included in wamu account records ex 4-j pincite dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figuredeposited at same time as dollar_figure amount listed as unknown dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure presumptively taxable deposits interest interest interest interest interest interest interest interest interest interest interest interest total interest wages wages wages wages wages wages wages wages wages wages wages wages wages wages wages wages wages wages wages wages wages wages wages wages wages ucu ucu ucu ucu ucu ucu ucu ucu ucu ucu ucu ucu ucla ucla ucla ucla ucla ucla ucla ucla ucla ucla ucla ucla ucla ucla ucla ucla ucla ucla ucla ucla ucla ucla ucla ucla ucla dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure ucla wages total wages unknown unknown unknown unknown unknown total unknown total presumptively taxable deposits total deposits nontaxable taxable dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure
